Exhibit 10.6
 
GWG HOLDINGS, INC.
220 South Sixth Street
Suite 1200
Minneapolis, Minnesota 55402
 
February 28, 2013
 
ARQUE CAPITAL, LTD.
7501 East McCormick Parkway
Suite 111 North Court
Scottsdale, Arizona 85258
 
RE:        Third Amended and Restated Managing Broker-Dealer Agreement
 
Ladies and Gentlemen:
 
This letter confirms and comprises the agreement (the “Agreement”) between GWG
Holdings, Inc., a Delaware corporation (the “Company”), and Arque Capital, Ltd.,
a California corporation (the “Managing Broker-Dealer”), regarding (i) the
offering and sale (the “Offering”) of up to $250,000,000 of secured debentures
(the “Debentures”) of the Company to be sold pursuant to that certain
Registration Statement on Form S-1 of the Company, initially filed with the
United States Securities and Exchange Commission (the “SEC”) on June 14, 2011
(File No. 333-174887), as the same is later declared effective by the SEC and as
it may be amended and supplemented from time to time after its initial
effectiveness (the “Registration Statement”). The prospectus that forms a part
of the Registration Statement is hereinafter referred to as the “Prospectus.”
References to the Registration Statement include all exhibits to the
Registration Statements and any documents incorporated into the Registration
Statement by reference.
 
Capitalized terms used herein and not otherwise defined herein shall have the
same meaning as described in the Registration Statement.
 
1.      Appointment of Managing Broker-Dealer.
 
1.1      On the basis of the representations and warranties and covenants herein
contained, and
subject to the terms and conditions set forth herein and in the Prospectus, the
Company hereby appoints the Managing Broker-Dealer as its agent for purposes of
offering and selling the Debentures upon the terms and conditions set forth
herein, including without limitation compliance and conformity with Accepted
Debenture Practices; and the Managing Broker-Dealer hereby accepts such
appointment and agrees to use its best efforts as such agent to offer and sell
the Debentures to Investors until the later of the termination of the Offering
or the sale of all of the Debentures, or until the termination of this
Agreement, if earlier. In connection with the offer and sale of Debentures under
this Agreement, the Managing Broker-Dealer will carry out the duties provided
for herein and as described in the Prospectus as being carried out by the
Managing Broker-Dealer. The Managing Broker-Dealer is exclusively authorized to
enlist other members of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) and other authorized agents appointed by the Managing Broker-Dealer
(collectively, the “Selling Group Members”) to offer and sell Debentures,
subject to Section 4.1.
 
1.2       It is understood that no sale of a Debenture shall be regarded as
effective unless and until
the Company shall have accepted a subscription for such Debenture in the manner
prescribed under the Indenture. The Company reserves the right in its sole
discretion to accept or reject any subscription for Debentures as described in
the Indenture. Debentures will be offered during a period commencing on the
effectiveness of the Registration Statement, and continuing thereafter until the
earlier of (i) the date that $250,000,000 in Debentures shall have been sold or
(ii) the date on which the Company, in its sole and absolute discretion,
terminates the Offering (the “Offering Termination Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
1.3       The following capitalized terms shall have the meanings set forth
below:
 
(a)           “Accepted Debenture Practices” means, as applicable to the context
in which this term is used, those procedures and practices with respect to the
offering, marketing and selling the Debentures that: (i) meet at least the same
demonstrable standards that the Managing Broker-Dealer or any Selling Group
Member would follow in exercising reasonable care in offering, marketing and
selling similar programs for publicly offered securities; (ii) comply with all
Governmental Rules; and (iii) comply with the provisions of this Agreement.
 
(b)           “Governmental Rules” means any law, rule, regulation, ordinance,
order, code, interpretation, judgment, decree, policy, decision or guideline of
any governmental agency, court or authority.
 
(c)           “Indenture” means that certain Indenture by and between the
Company and the Bank of Utah, as trustee, with respect to the Debentures.
 
2.      Representations and Warranties of the Company. The Company hereby
represents and warrants to the Managing Broker-Dealer that:
 
2.1      The Company has been duly incorporated and is validly existing as a
corporation in good
standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
described in the Registration Statement. The Company is duly qualified to do
business and is in good standing in each jurisdiction in which the ownership or
lease of its properties or the conduct of its business requires such
qualification and in which the failure to be qualified or in good standing would
be expected to have a material adverse effect on the condition (financial or
otherwise), earnings, operations or business of the Company and its subsidiaries
taken as a whole (a “Material Adverse Effect”), and has all requisite authority
to enter into this Agreement.
 
2.2      The Debentures will have been registered with the SEC upon the
effectiveness of the
Registration Statement. So far as is under the control of the Company, the
Debentures will be offered and sold consistent with the description contained in
the Prospectus.
 
2.3      The Company shall provide to the Managing Broker-Dealer and to Selling
Group Members
for delivery to offerees and purchasers and their representatives the
information and documents that Company deems appropriate to comply with all
laws, rules, regulations and judicial and administrative interpretations in all
jurisdictions in which the Debentures are offered and sold.
 
2.4      Except as disclosed in the Prospectus no defaults exist in the due
performance and observance of any material obligation, term, covenant or
condition of any agreement or instrument to which the Company is a party or by
which it is bound.
 
2.5      Subject to the performance of the Company’s obligations hereunder, the
holders of the Debentures (the “Holders”) will have the rights set forth in the
Debentures.
 
2.6      This Agreement has been duly authorized, executed and delivered by the
Company and is a valid and binding agreement on the part of the Company,
enforceable against the Company in accordance with its terms subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity. The performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under: (i) any material agreement to which the Company or any subsidiary is a
party or by which the Company or any subsidiary or their respective properties
may be bound; (ii) the certificate of incorporation or bylaws of the Company; or
(iii) any applicable law, order or Governmental Rule, except in any case for any
breach, violation or default that would not have a Material Adverse Effect.
 
 
2

--------------------------------------------------------------------------------

 
 
2.7      The Registration Statement, in the form in which it becomes effective
and also in such form as it may be when any post-effective amendment thereto
shall become effective, and the Prospectus, and any supplement or amendment
thereto when filed with the SEC under Rule 424 under the Securities Act of 1933
(the “Securities Act”), complied or will comply with the provisions of the
Securities Act and the Trust Indenture Act of 1939, and did not or will not at
any such times contain an untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances in which they were made, not
misleading, except that this representation and warranty does not apply to any
statements in, or omissions from the Managing Broker-Dealer Disclosure
Statements (as defined in Section 5.6 below) in the Registration Statement or
the Prospectus, or any amendment thereof or supplement thereto.
 
2.8      The Debentures have been duly authorized for issuance and sale pursuant
to the Indenture and this Agreement and, when issued and delivered against
payment therefor in accordance with the terms of the Indenture and this
Agreement, will constitute valid and legally binding obligations of the Company
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.
 
3.     Covenants of the Company. The Company hereby agrees that:
 
3.1      The Company will notify the Managing Broker-Dealer promptly of the time
when the Registration Statement or any post-effective amendment to the
Registration Statement has become effective or any supplement to the Prospectus
has been filed, and of any request by the SEC for any post-effective amendment
or supplement to the Registration Statement or Prospectus. In addition, the
Company will prepare and file with the SEC, promptly upon the Managing
Broker-Dealer’s reasonable request, any amendments or supplements to the
Registration Statement or Prospectus that, in the Managing Broker­Dealer’s
opinion may be reasonably necessary or advisable in connection with the Offering
of the Debentures.
 
3.2      The Company will advise the Managing Broker-Dealer, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Debentures for offering or sale in
any jurisdiction, or of the initiation or receipt of any specific threat of any
proceeding for any such purpose.
 
3.3      Within the time during which a Prospectus relating to the Debentures is
required to be delivered under the Securities Act, the Company will use
commercially reasonable efforts to comply with all requirements imposed upon it
by the Securities Act, so far as necessary to permit the continuance of sales of
or dealings in the Debentures as contemplated by the provisions hereof and the
Prospectus. If, during the longer of such period or the term of this Agreement,
any event or change occurs that is material to the Offering or that causes any
of the representations and warranties of the Company contained herein to be
untrue in any material respect, or as a result of which the Prospectus would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if, during such period, it is necessary to amend
the Registration Statement or supplement the Prospectus to comply with the
Securities Act, then the Company will promptly notify the Managing
Broker-Dealer, and, if necessary, will amend the Registration Statement or
supplement the Prospectus (at the expense of the Company) so as to correct such
statement or omission or effect such compliance.
 
3.4      The Company will furnish to the Managing Broker-Dealer copies of the
Registration Statement, the Prospectus, and all amendments and supplements to
such documents, in each case as soon as available and in such quantities as the
Managing Broker-Dealer may from time to time reasonably request.
 
3.5      If at any time any event occurs as a result of which the Registration
Statement would include an untrue statement of a material fact or, in view of
the circumstances under which they were made, omit to state any material fact
necessary to make the statements therein not misleading, the Company will
promptly in writing notify Managing Broker-Dealer thereof, promptly prepare an
amendment to the Registration Statement correcting such statement or omission,
and promptly deliver to Managing Broker-Dealer as many copies of such amended
Registration Statement as Managing Broker-Dealer may reasonably request.
 
 
3

--------------------------------------------------------------------------------

 
 
3.6      The Company will deliver to the Managing Broker-Dealer one copy of each
report furnished to the Holders at the time that such reports are furnished to
the Holders, and such other information concerning Debentures as may reasonably
be requested.
 
3.7      The Company shall use reasonable efforts in taking all necessary action
and filing all necessary forms and documents deemed reasonable by it in order to
qualify or register Debentures for offer and sale under the securities laws of
the jurisdictions in which the Managing Broker-Dealer is intending to offer.
Notwithstanding the foregoing, the Company may in its sole discretion elect not
to qualify or register Debentures in any jurisdiction in which it deems the
qualification or registration unwarranted for any reason. The Company or its
counsel shall inform the Managing Broker-Dealer as to the jurisdictions in which
the Debentures have been qualified for sale or are exempt under the respective
laws of those jurisdictions.
 
4.      Covenants of the Managing Broker-Dealer. The Managing Broker-Dealer
hereby agrees that:
 
4.1      The Managing Broker-Dealer will use “best efforts” in the offering,
sale and distribution of Debentures. The Managing Broker-Dealer may offer
Debentures as an agent, but all sales shall be made by the Company acting
through the Managing Broker-Dealer as an agent, and not by Managing
Broker-Dealer as a principal. The Managing Broker-Dealer shall have no authority
to appoint any person or other entity as an agent or sub-agent of the Managing
Broker-Dealer or the Company, except to appoint Selling Group Members not
objectionable to the Company in its sole and absolute discretion.
 
4.2      Within the shorter of the time during which a Prospectus relating to
the Debentures is required to be delivered under the Securities Act or during
the term of this Agreement, the Managing Broker-Dealer will comply with all
requirements imposed upon it by the Securities Act, so far as necessary to
permit the continuance of sales of or dealings in the Debentures as contemplated
by the provisions hereof and the Prospectus. If, during the shorter of such
period or the term of this Agreement, to the Managing Broker­Dealer’s knowledge,
any event or change occurs that could reasonably be considered material to the
Offering or that causes any of the representations and warranties of the
Managing Broker-Dealer contained herein to be untrue in any material respect, or
as a result of which the Prospectus would include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances then existing, not misleading, or if,
during such period, to the Managing Broker-Dealer’s knowledge, it is necessary
to amend the Registration Statement or supplement the Prospectus to comply with
the Securities Act, then the Managing Broker-Dealer will promptly notify the
Company, and, if necessary, use reasonable efforts to assist the Company in
amending the Registration Statement or supplementing the Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance.
 
4.3      The Managing Broker-Dealer shall make no representations to any
prospective investor or purchaser other than those contained in the Registration
Statement, and will not allow any other written materials to be used to describe
the potential investment to prospective purchasers or investors other than the
Registration Statement.
 
4.4      The Managing Broker-Dealer will limit the Offering to persons whom the
Managing Broker-Dealer has reasonable grounds to believe meet the financial
suitability and other investor or purchaser requirements set forth in the
Prospectus.
 
4.5      The Managing Broker-Dealer, in coordination with the Company, will
request and arrange for the Company to send to Selling Group Members all
necessary due diligence materials as well as Registration Statements and
Prospectuses, supplements thereto, marketing materials, and support Selling
Group Members regarding the Company and the Offering.
 
 
4

--------------------------------------------------------------------------------

 
 
4.6      The Managing Broker-Dealer, directly or indirectly through
participating Selling Group Members, will provide each prospective investor or
purchaser with a copy of the Prospectus and supplements thereto during the
course of the Offering, and before a related sale, advise each such prospective
purchaser at the time of the initial offering to him or her that the Company
and/or its agents and consultants will, during the course of the Offering and
prior to any sale, afford said purchaser and his or her purchaser
representative, if any, the opportunity to ask questions of and to receive
answers from the Company and/or its agents and consultants concerning the terms
and conditions of the Offering and to obtain any additional information, which
information is possessed by the Company or may be obtained by it without
unreasonable effort or expense and which is necessary to verify the accuracy of
the information contained in the Prospectus.
 
4.7      The Managing Broker-Dealer and indirectly through participating Selling
Group Members, shall maintain in its files, for a period of six years following
the Offering Termination Date, documents disclosing the basis upon which the
above determination of suitability was reached as to each purchaser.
 
4.8      The Managing Broker-Dealer and indirectly through participating Selling
Group Members, will comply in all respects with the subscription procedures and
plan of distribution set forth in the Prospectus.
 
4.9      In the event the Managing Broker-Dealer receives any customer funds for
the purchase of Debentures, the Managing Broker-Dealer will transmit such
customer funds, not later than noon of the next business day following receipt
of such funds, to such account as determined by the Company pursuant to the
Subscription Agreement of each potential purchaser of a Debenture.
 
4.10   The Managing Broker-Dealer will furnish to the Company upon request a
complete list of all persons who have been offered Debentures, whether directly
or through any other Selling Group Members, and such persons’ places of
residence upon the Company’s request.
 
4.11    When any Selling Group Members are utilized in the Offering, the
Managing Broker-Dealer agrees to cause such Selling Group Members to comply with
all of the obligations of the Managing Broker-Dealer set forth in this Agreement
(including the obligations set forth in this Article 4), as if such Selling
Group Members were a party to this Agreement. In this regard, the Managing
Broker-Dealer will provide each Selling Group Member with a true, correct and
complete copy of this Agreement and will obtain the written acknowledgment and
agreement of each participating Selling Group Member to abide by the obligations
contained herein.
 
4.12    In the event the Company has paid the Managing Broker-Dealer any
compensation or expense reimbursements under this Agreement, the Managing
Broker-Dealer shall be obligated to pay all Selling Group Members from such
funds on the next business day following the receipt of such funds from the
Company.
 
4.13    The Managing Broker-Dealer agrees to allow Company wholesalers to
maintain necessary licensing with the Managing Broker-Dealer and to receive
sales compensation related to the Offering. Notwithstanding the foregoing, the
Managing Broker-Dealer shall have the right to refuse any wholesaler in its sole
discretion.
 
4.14    From June 1, 2012, Managing Broker Dealer shall no longer be responsible
for business development activities related to the offering. To this regard,
Managing Broker Dealer shall no longer be required to hire or retain any
independent contractors or to pay for those independent contractors hired by
Company relating to business development.
 
5.      Representations and Warranties of the Managing Broker-Dealer. The
Managing Broker-Dealer hereby represents and warrants to the Company as follows:
 
5.1      The Managing Broker-Dealer (i) has been duly organized, is validly
existing and in good standing in the State of California, (ii) has qualified to
do business as a foreign corporation and is in good standing in each
jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary, and (iii) has full power,
authority and legal right to own its property, to carry on its business as
presently conducted, and to enter into and perform its obligations under this
Agreement. The Managing Broker-Dealer is a member in good standing of FINRA.
 
 
5

--------------------------------------------------------------------------------

 
 
5.2      The Managing Broker-Dealer has full power and authority to enter into
this Agreement and perform the transactions contemplated hereby. This Agreement
has been duly authorized, executed and delivered by the Managing Broker-Dealer
and is a valid and binding agreement on the part of the Managing Broker-Dealer,
enforceable against it in accordance with its terms subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity. The performance of this Agreement and the consummation of
the transactions herein contemplated will not result in a breach or violation of
any of the terms and provisions of, or constitute a default under (i) any
material agreement to which the Managing Broker-Dealer is a party or by which it
or its properties may be bound; (ii) the articles or certificate of
incorporation or bylaws of the Managing Broker-Dealer; or (iii) any applicable
law, order or Governmental Rules.
 
5.3      The Managing Broker-Dealer has obtained all governmental consents,
licenses, approvals and authorizations, registrations and declarations which are
necessary for the execution, delivery, performance, validity and enforceability
of the Managing Broker-Dealer’s obligations under this Agreement. The Managing
Broker-Dealer is a registered broker-dealer in good standing under the
appropriate laws and regulations of each of the states in which offers or
solicitations of offers to subscribe for the Debentures will be made by the
Managing Broker-Dealer (or is exempt from such registration).
 
5.4      There are no actions, suits or proceedings pending or, to the knowledge
of the Managing Broker-Dealer, threatened against or affecting the Managing
Broker-Dealer, before or by any court, administrative agency, arbitrator or
governmental body with respect to any of the transactions contemplated by this
Agreement, or which will, if determined adversely to the Managing Broker-Dealer,
materially and adversely affect it or its business, assets, operations or
condition, financial or otherwise, or adversely affect the Managing
Broker-Dealer’s ability to perform its obligations under this Agreement. The
Managing Broker-Dealer is not in default with respect to any order of any court,
administrative agency, arbitrator or governmental body so as to materially and
adversely affect the transactions contemplated by this Agreement.
 
5.5      The Managing Broker-Dealer has obtained all necessary consents,
approvals, waivers and notifications of creditors, lessors and other
nongovernmental persons in connection with the execution and delivery of this
Agreement, and the consummation of all the transactions herein contemplated.
 
5.6      The Managing Broker-Dealer Disclosure Statements in the Prospectus (as
amended or supplemented, if the Company shall have filed with the SEC any
amendment thereof or supplement thereto) will not or did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading. For purposes of this
Agreement, the “Managing Broker-Dealer Disclosure Statements” means any
statements or disclosures included within or the subject of the Registration
Statement or the Prospectus, which, when the Prospectus supplement is or was
filed with the SEC and at all times subsequent thereto, are either (i) included
within the disclosure under the heading “Plan of Distribution” in the
Prospectus, or (ii) based upon and conform to written information relating to
the Managing Broker-Dealer furnished in writing to the Company by the Managing
Broker-Dealer specifically for use in the preparation of the Prospectus, or any
supplement to the Prospectus.
 
5.7      The Managing Broker-Dealer has operated and is operating in material
compliance with all authorizations, licenses, certificates, consents, permits,
approvals and orders of and from all state, federal and other governmental
regulatory officials and bodies necessary to conduct its business as
contemplated by and described in this Agreement, all of which are, to the
Managing Broker-Dealer’s knowledge, valid and in full force and effect. The
Managing Broker-Dealer is conducting its business in substantial compliance with
all applicable laws and Governmental Rules of the jurisdictions in which it is
conducting business, and the Managing Broker-Dealer is not in material violation
of any applicable laws or Governmental Rules.
 
 
6

--------------------------------------------------------------------------------

 
 
5.8      The Managing Broker-Dealer has not distributed, and will not distribute
prior to the completion of the Offering, any offering material in connection
with the Offering, other than the Prospectus, the Registration Statement, the
incorporated documents, and other materials, if any, permitted by and in
compliance with the Securities Act.
 
6.      Conditions.
 
6.1      The obligation of the Managing Broker-Dealer to sell the Debentures on
a best-efforts basis as provided herein shall be subject to the accuracy of the
representations and warranties of the Company, to the performance by the Company
of its obligations hereunder, and to the satisfaction of the following
additional conditions:
 
(a)        The Registration Statement shall be effective, and no stop order
suspending the effectiveness thereof shall have been issued and no proceedings
for that purpose shall have been initiated or, to the knowledge of the Company
or the Managing Broker-Dealer, threatened by the SEC or any state securities
commission or similar regulatory body. Any request by the SEC for additional
information (to be included in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the satisfaction of the Managing
Broker-Dealer.
 
(b)        The Indenture shall have been duly authorized, executed and delivered
by the Company and the trustee, and duly qualified under the Trust Indenture Act
of 1939.
 
(c)        The Managing Broker-Dealer shall have received from the Company a
certificate, dated as of the Initial Closing Date, of an executive officer of
the Company, as to (i) the accuracy of the representations and warranties of the
Company in this Agreement, compliance by the Company with all the agreements and
satisfaction of all the conditions to be performed or satisfied by the Company
under this Agreement; (ii) the absence of any stop order or similar order or
related proceedings; and (iii) the absence of any material adverse change in the
condition (financial or otherwise), earnings, operations or business of the
Company and its subsidiaries taken as a whole or might materially and adversely
affect its properties, assets or rights, except as contemplated in the
Prospectus or related documents.
 
(d)        The Managing Broker-Dealer shall have received a certificate of
Secretary of the Company, dated as of the Initial Closing Date, certifying as to
(i) the certificate of incorporation and bylaws of the Company, and (ii)
resolutions of the Board of Directors of the Company relating to the preparation
and signing of the Registration Statement and this Agreement, the issuance and
sale of the Debentures and other related matters.
 
The Managing Broker-Dealer may waive in writing the performance of any one or
more of the conditions specified in this Section or extend the time for their
performance. If any of the conditions specified in this Section shall not have
been fulfilled when and as required by this Agreement to be fulfilled, and if
the fulfillment of said condition has not been waived by the Managing
Broker-Dealer, then this Agreement and all obligations of the Managing
Broker-Dealer hereunder may be canceled at, or at any time prior to, the Initial
Closing Date by the Managing Broker-Dealer.
 
 
7

--------------------------------------------------------------------------------

 
 
7.      Compensation. Subject to Section 11, as compensation for services
rendered by the Managing Broker-Dealer hereunder, the Managing Broker-Dealer
will be entitled to receive from the Company the following:
 
7.1      A revised “Dealer Manager Fee” and “Selling Commission” based upon the
principal amount of a sold Debenture during the term of the Agreement, in
accordance with the following table:
 

   
Prior to 6-1-2012
   
6-1-2012 and After
       
Term of Debenture
 
Dealer Manager Fee (%)
   
Dealer Manager Fee (%)
   
 Selling Commission (%)
 
Six-Month Debenture
    0.50 %     0.50 %            0.50 %
One-Year Debenture
    1.00 %     0.50 %     1.00 %
Two-Year Debenture
    1.00 %     0.50 %     3.25 %
Three-Year Debenture
    1.00 %     0.50 %     4.25 %
Four-Year Debenture
    1.00 %     0.50 %     4.75 %
Five-Year Debenture
    1.00 %     0.50 %     4.90 %
Seven-Year Debenture
    1.00 %     0.50 %     5.00 %

 
7.2      In the event Dealer Manager is able to secure National Financial
Services to custody the Renewable Secured Debentures product for the selling
group, Dealer Manager shall receive a Dealer Manager Fee equal to 1.5% for all
business written through Arque Capital. Further, contrary to that which is
stated in Section 7.1, Dealer Manager shall receive from June 1, 2012, a Dealer
Manager Fee equal to 0.75% for all business written through selling group
members who joined the syndicate before June 1, 2012. Both Managing Broker
Dealer and Company agree that the revised Dealer Manager Fee payments are up to
date as of January 31, 2013.
 
7.3      A “Wholesale Commission” that the Company may agree to pay certain
specified wholesalers, in its sole and absolute discretion, in amounts not to
exceed 0.80% of the principal amount of the Debentures sold.
 
7.4      Any and all Dealer-Manager Fees, Selling Commissions and Wholesale
Commissions (collectively, the “Fees”), together with any expenses reimbursable
pursuant to Sections 8 and 9 below, shall be payable regularly once every two
weeks. Under no circumstance will the aggregate fees paid to the Managing
Broker-Dealer and Selling Group Members exceed an average of Eight Percent (8%)
over the life of the Offering. The Company shall prepare comprehensive sales
data and e-mail such data to the Managing Broker-Dealer every two weeks, five
days before each payment date for any Fees. The Managing Broker-Dealer shall use
such data to constantly calculate and insure that the aggregate fees paid to the
Managing Broker-Dealer and Selling Group Members do not exceed an average of
Eight Percent (8%) over the life of the Offering and to calculate and create an
invoice for Fees and Non-Accountable Expenses, which shall be presented to the
Company at least two days before each payment date for Fees. The Company and the
Managing Broker-Dealer will, in good faith and in a timely manner, negotiate any
dispute relating to any Fees. Disputes that cannot be resolved by discussion
will be resolved through FINRA binding arbitration.
 
7.5      The Company shall pay all Fees as directed on any invoice provided by
the Managing Broker-Dealer, and the Managing Broker-Dealer shall hold the
Company harmless for any Fees or Expenses (as defined in Section 8 below)
disputes arising among or between the Managing Broker-Dealer and any Selling
Group Members or any wholesalers. Managing Broker Dealer shall have the right to
actively advise Company as to how to remedy the Offering variables if the
aggregate fees paid at any given time averages over Eight Percent (8%) and
Company agrees to work in cooperation with Managing Broker Dealer until such
time the remedy begins to work.
 
7.6      The Company and Managing Broker-Dealer expect to come to an arrangement
where the Managing Broker-Dealer’s proprietary key accounts and wholesale sales
force will assist in the further expansion of the Selling Group by introducing
new broker-dealers currently not in the Selling Group and by providing wholesale
support to such new broker-dealers who become new Selling Group Members. The
specific terms of the Dealer Manager Fee and Wholesale Commissions payable to
the Managing Broker Dealer shall be memorialized in a separate agreement between
the parties, but such fees and commissions shall be payable to the Managing
Broker Dealer for the life of the Offering.
 
 
8

--------------------------------------------------------------------------------

 
 
8.      Non-Accountable Expense Allowance.
 
8.1      Subject to Section 11, and in addition to the Fees described in Section
7, the Company will reimburse the Managing Broker-Dealer and Selling Group
Members for their expenses, on a non-accountable basis, based upon the principal
amount of a sold Debenture, in amounts not to exceed the following table:
 
Term of Sold Debenture
 
Non-Accountable
Expense
Reimbursement (%)
 
Six-Month Debenture
    0.50 %
One-Year Debenture
    1.00 %
Two-Year Debenture
    1.00 %
Three-Year Debenture
    1.00 %
Four-Year Debenture
    1.00 %
Five-Year Debenture
    1.00 %
Seven-Year Debenture
    1.00 %

 
8.2      The expenses reimbursable under this Section 8 are referred to as
“Non-AccountableExpenses.” Non-Accountable Expenses shall be payable in the same
manner and on the same terms as Fees are payable under Section 7.
 
9.     Accountable Expense Allowance.
 
Subject to Section 11, and in addition to the Non-Accountable Expenses described
in Section 8, the Company will reimburse the Managing Broker-Dealer and Selling
Group Members for their actual expenses “Accountable Expenses” in amounts not to
exceed 0.70% of the principal amount of the Debentures sold.
 
9.1      The expenses reimbursable under this Section 9 are referred to as
“Accountable Expenses.” Accountable Expenses shall be payable in the same manner
and on the same terms as Fees and Non-Accountable Expenses are payable under
Section 7 upon the Company’s receipt of proper accounting back-up for such
Accountable Expenses. Company and Managing Broker-Dealer shall work proactively
with each other to insure that each are timely informed of all Accountable
Expenses and commitments to pay such expenses as they are made.
 
10.
Offering. The Offering of Debentures shall be at and upon the terms and
conditions set forth in the Registration Statement and the exhibits and
appendices thereto and any amendments or supplements thereto.

 
11.
Conditions to Payment of Fees, Non-Accountable Expenses and Accountable Due
Diligence Expense.

 
11.1    No selling commissions, allowances or other compensation (or expenses)
will be payable with respect to any subscriptions for Debentures that are
rejected by the Company, or if the Company terminates the Offering for any
reason whatsoever or for no reason. No selling commissions, allowances or other
compensation will be payable by the Company with respect to any sale of
Debentures unless and until such time as the Company has received the total
proceeds of any such sale.
 
11.2    With the exception of the Non-Accountable Expenses” and “Accountable Due
Diligence Expenses” described in Section 8 and Section 9, all attorneys' fees
and all other costs and expenses incurred by the Managing Broker-Dealer in the
performance of any obligations hereunder, including but not limited to expenses
otherwise related to the Offering, shall be the sole and exclusive
responsibility of the Managing Broker-Dealer unless otherwise approved by the
Company as an Accountable Due Diligence Expense, and the foregoing shall apply
notwithstanding the fact that the Offering is not consummated for any reason.
 
11.3    No Fees or Non-Accountable Expenses will be payable with respect to any
subscriptions for Debentures that are sold to non-U.S. investors unless
otherwise agreed in writing by the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
12.   Indemnification of the Managing Broker-Dealer.
 
12.1    Subject to the conditions set forth below, the Company agrees to
indemnify and hold
harmless (i) the Managing Broker-Dealer and Selling Group Member, and (ii) each
person, if any, who controls the Managing Broker-Dealer and Selling Group Member
and its officers, directors, owners, employees, agents, and each of their
respective attorneys and accountants (all of the foregoing persons described in
clauses (i) and (ii) being collectively referred to as the “Selling Parties”),
against any and all loss, liability, claim, damage and expense whatsoever
("loss") arising out of or based upon:
 
(a)           Any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, or in any application or other
document filed in any jurisdiction in order to qualify or register the
Debentures in connection with the Offering;
 
(b)           The omission or alleged omission from the Registration Statement
of a material fact required to be stated therein or necessary to make the
statements therein not misleading;
 
(c)           Any unauthorized verbal or written representations in connection
with the Offering made by the Company or its agents (other than by the Managing
Broker-Dealer, the Selling Group Members, or any of their respective employees
or affiliates), employees or affiliates in violation of the Securities Act, or
any other applicable federal or state securities laws and regulations; or
 
(d)           The material breach by the Company of any term, condition,
representation, warranty or covenant of this Agreement.
 
12.2     If any action (including any third party action) is brought against the
Managing Broker-Dealer or Selling Group Member in respect of which indemnity may
be sought hereunder, the Managing Broker-Dealer shall promptly notify the
Company in writing of the institution of such action.
 
12.3    Upon proper notice from an indemnified Selling Party, the Company will
be entitled to participate therein and, to the extent that it may wish, to
assume the defense thereof, with counsel who shall be reasonably satisfactory to
the indemnified party. After notice from the Company of its election to assume
the defense thereof, the Company will not be liable to the Selling Party under
Section 11.1 for any legal or other expenses subsequently incurred by such
Selling Party in connection with the defense thereof; provided, however, that if
the defendants in any such action include both a Selling Party and the Company,
and the Selling Party shall have reasonably concluded that there may be legal
defenses available to it or other indemnified parties which are different from
or additional to those available to the Company, then the Selling Party or
Parties shall have the right to select one separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on their
behalf, in which event the fees and expenses of such separate counsel shall be
borne by the Company. In no event shall the Company be liable for fees and
expenses of more than one counsel for each Selling Party separate from the
Company’s own legal counsel. The Company shall not be liable to any Selling
Party on account of any settlement of any claim or action effected without the
consent of such Selling Party.
 
12.4    The Company agrees to promptly notify the Managing Broker-Dealer of the
commencement of any litigation or proceedings against the Company, or any of its
officers, directors, employees or agents in connection with the issuance and
sale of Debentures, or in connection with the Registration Statement.
 
12.5    The indemnity provided to the Selling Parties pursuant to this Section
12 shall not apply to any such person or entity to the extent that any loss
arises out of or is based upon any untrue statement or alleged untrue statement
of material fact made by the Selling Parities or any of their respective agents.
 
 
10

--------------------------------------------------------------------------------

 
 
13.   Indemnification of the Company.
 
13.1    Subject to the conditions set forth below, the Managing Broker-Dealer
agrees to indemnify and hold harmless (i) the Company, (ii) its directors,
officers, employees and agents, and its attorneys and accountants, and (iii)
each person, if any, who controls the Company and its own directors, officers,
owners, employees, agents, and each of their respective attorneys and
accountants (all of the foregoing persons described in clauses (i) through (iii)
being collectively referred to as the “Company Parties”), against any and all
loss, liability, claim, damage and expense whatsoever ("loss") arising out of or
based upon:
 
(a)           Any unauthorized verbal or written representations in connection
with the Offering made by the Managing Broker-Dealer (other than by the Company
or its employees or agents), or its employees or agents (including any Selling
Group Members) in violation of the Securities Act, or any other applicable
federal or state securities laws and regulations;
 
(b)           The breach by the Managing Broker-Dealer of any term, condition,
representation, warranty, or covenant of this Agreement; or
 
(c)           Any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement and comprising a Managing
Broker-Dealer Disclosure Statement.
 
13.2    If any action (including any third-party action) is brought against a
Company Party in respect of which indemnity may be sought hereunder, the Company
shall promptly notify the Managing Broker-Dealer in writing of the institution
of such action.
 
13.3    Upon proper notice from an indemnified Company Party, the Managing
Broker-Dealer will be entitled to participate therein and, to the extent that it
may wish, to assume the defense thereof, with counsel who shall be reasonably
satisfactory to the indemnified party. After notice from the Managing
Broker-Dealer of its election to assume the defense thereof, the Managing
Broker-Dealer will not be liable to the Company Party under Section 12.1 for any
legal or other expenses subsequently incurred by such Company Party in
connection with the defense thereof; provided, however, that if the defendants
in any such action include both a Company Party and the Managing Broker-Dealer,
and the Company Party shall have reasonably concluded that there may be legal
defenses available to it or other indemnified parties which are different from
or additional to those available to the Managing Broker-Dealer, then the Company
Party or Parties shall have the right to select one separate counsel to assume
such legal defenses and to otherwise participate in the defense of such action
on their behalf, in which event the fees and expenses of such separate counsel
shall be borne by the Managing Broker-Dealer. In no event shall the Managing
Broker-Dealer be liable for fees and expenses of more than one counsel for each
Company Party separate from the Managing Broker-Dealer’s own legal counsel. The
Managing Broker-Dealer shall not be liable to any Company Party on account of
any settlement of any claim or action effected without the consent of such
Company Party.
 
13.4    The Managing Broker-Dealer agrees to promptly notify the Company of the
commencement of any litigation or proceedings against the Managing Broker-Dealer
or any of the Managing Broker-Dealer's officers, directors, partners,
affiliates, or agents in connection with the issuance and sale of Debentures or
in connection with the Registration Statement.
 
13.5    The indemnity provided to the Company Parties shall not apply to any
such person or entity to the extent that any loss arises out of or is based upon
any untrue statement or alleged untrue statement of material fact made by the
Company or any of its agents (or a Company Party).
 
13.6    The Managing Broker-Dealer agrees to require that each Selling Group
Member enter into an agreement providing indemnity to the Company consistent
with the indemnity provided by the Managing Broker-Dealer pursuant to the
provisions of this Section 13.
 
 
11

--------------------------------------------------------------------------------

 
 
14.
Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided pursuant to Sections 12 and
13 is for any reason held to be unavailable from the Company, the Managing
Broker-Dealer or a Selling Group Member, as the case may be, the Company, the
Managing Broker-Dealer and the Selling Group Member, shall contribute to the
aggregate losses, liabilities, claims, damages and expenses (including any
amount paid in settlement of any action, suit, or proceeding or any claims
asserted) in such amounts as a court of competent jurisdiction may determine (or
in the case of settlement, in such amounts as may be agreed upon by the parties)
in such proportion to reflect the relative fault of the Company, the Managing
Broker-Dealer or such Selling Group Member, in connection with the events
described in Sections 12 and 13, as the case may be, which resulted in such
losses, liabilities, claims damages or expenses, as well as any other equitable
considerations. The relative fault of the parties shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, the Managing Broker-Dealer or a
Selling Group Member, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such omission or statement.
Any persons entitled to indemnification hereunder shall be entitled to receive,
from a party obligated to indemnify under Section 12 or 13, contribution
hereunder.

 
15.
Compliance. The Managing Broker-Dealer covenants to the Company that the
actions, direct or indirect, by the Managing Broker-Dealer shall conform to the
requirements applicable to broker-dealers under federal and applicable state
securities laws, rules and regulations, and (ii) that the Selling Group Members
shall be in good standing under applicable requirements and rules of FINRA to
offer the Debentures.

 
16.
Representations and Agreements to Survive Sale and Payment. Except as the
context otherwise requires, all representations, warranties and agreements
contained in this Agreement shall be deemed to be representations, warranties
and agreements at and as of the Offering Termination Date, and such
representations, warranties and agreements by the Managing Broker-Dealer or the
Company, including the indemnification and contribution covenants contained
herein, shall remain operative and in full force and effect regardless of any
investigation made by the Managing Broker-Dealer or the Company and/or any
controlling person, and shall survive the sale of and payment for Debentures.

 
17.
Costs of Offering. Except for the compensation payable to the Managing
Broker-Dealer described in Section 7 and the expense reimbursements described in
Section 8, which are the sole obligations of the Company, the Managing
Broker-Dealer will pay all of its own costs and expenses, including but not
limited to all expenses necessary for the Managing Broker-Dealer to remain in
compliance with any applicable federal, state or FINRA laws, rules or
regulations in order to participate in the Offering as a broker-dealer, and the
fees and costs of the Managing Broker-Dealer's legal counsel. The Company agrees
to pay all other expenses incident to the performance of its respective
obligations hereunder, including all expenses incident to filings with federal
and state regulatory authorities and to the exemption of Debentures under
federal and applicable state securities laws, including fees and disbursements
of the Company's counsel, all costs of reproduction and distribution of the
Prospectus and any amendment or supplement thereto, and all costs of attorneys'
fees and other expenses.

 
18.
Termination. This Agreement is terminable by any party only “for cause” before
the end of the 13th month following effectiveness of the Registration Statement,
and without cause thereafter. Cause shall be defined as:

 
(a)           The failure of the Managing Broker-Dealer to provide the services
set forth in this Agreement, or any breach by the Managing Broker-Dealer of any
of its representations or warranties set forth in this Agreement;
 
(b)           The receipt by the Managing Broker-Dealer or the Company of a
regulatory notice from FINRA or the SEC that makes either party incapable of
fulfilling their respective duties hereunder without harming the reputation of
the other party.
 
(c)           The sale by the Company of all or substantially all of its assets,
or the sale of capital stock of the Company comprising at least 51% of the
outstanding capital stock in the Company, or the consummation of a merger
involving the Company and after which Jon R. Sabes and Steve Sabes or their
affiliates no longer own at least 51% of the outstanding capital stock in the
Company.
 
 
12

--------------------------------------------------------------------------------

 
 
Any termination under this Section shall not affect the indemnification
agreements set forth in Sections 11 and 12, or the contribution obligations
under Section 13. In the event that the Company terminates the Managing
Broker-Dealer pursuant to paragraph (c) above, the Company shall pay the
Managing Broker-Dealer additional compensation of $200,000 for any and all work
performed previous to the termination.
 
19.
Confidentiality. The Managing Broker-Dealer agrees that all non-public
information pertaining to the Company, including but not limited to the Selling
Group Members, compensation, wholesalers, business plans, employee lists,
financial statements of the Company and its subsidiaries and affiliates
(collectively, the “Confidential Information”) will be held by the Managing
Broker-Dealer in confidence and solely for use of the Managing Broker-Dealer’s
personnel, clients and advisors of clients, in the course of performing the
obligations of the Manager Broker-Dealer hereunder, and will not be provided to
any other persons or entities without the prior written approval of the Company.
Any parties receiving Confidential Information from the Managing Broker-Dealer,
including any Selling Group Members, must expressly agree to be bound by the
restrictions set forth in this Section; provided, however, that Confidential
Information shall not include information that (i) is or becomes publicly
available other than as a result of acts by the Managing Broker-Dealer in breach
of this Agreement, (ii) is in the Managing Broker-Dealer’s possession prior to
disclosure by the Company or is independently derived by the Managing
Broker-Dealer without the aid, application or use of the Confidential
Information, (iii) is disclosed to the Managing Broker-Dealer by a third party
on a non-confidential basis (provided that the third party did not receive such
information in violation of or is bound by a confidentiality agreement), or (iv)
the Managing Broker-Dealer determines or may be required to be disclosed by
Governmental Rules.

 
20.
Governing Law. This Agreement shall be governed by, subject to and construed in
accordance with, the laws of the State of Delaware without regard to
conflicts-of-law provisions.

 
21.
Severability. If any portion of this Agreement shall be held invalid or
inoperative, then so far as is reasonable and possible (a) the remainder of this
Agreement shall be considered valid and operative and (b) effect shall be given
to the intent manifested by the portion held invalid or inoperative.

 
22.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and which together shall constitute one and
the same instrument.

 
23.
Modifications or Amendment. This Agreement may not be modified or amended except
by written agreement executed by the parties hereto.

 
24.
Notices. All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and, if sent to the Managing Broker-Dealer, shall
be mailed or delivered to Arque Capital, Ltd., 7501 East McCormick Parkway,
Suite 111 North Court, Scottsdale, AZ 85258; and if sent to the Company shall be
mailed or delivered to 220 South Sixth Street, Suite 1200, Minneapolis, MN
55402. The notice shall be deemed to be received on the date of its actual
receipt by the party entitled thereto or, if mailed, on the third day after
mailing by both first-class U.S. mail and certified U.S. mail with return
receipt requested.

 
25.
Parties. This Agreement shall be binding upon and inure solely to the benefit of
the parties hereto, and their respective successors, legal representatives,
heirs and assigns, and no other person shall have or be construed to have any
legal or equitable right, remedy or claim under, in respect of, or by virtue of,
this Agreement or any provision herein contained; provided, however, that the
provisions of Section 11, 12 and 13 are also intended for the benefit of the
Selling Parties and Company Parties, as applicable, although the provisions of
any such Section may be amended without the consent of any such Persons. Neither
party may assign any of its hereunder, or delegate any of its duties hereunder,
without the prior and express written consent of the other party.

 
 
13

--------------------------------------------------------------------------------

 
 
26.
Delay. Neither the failure nor any delay on the part of any party to this
Agreement to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall a waiver of any right,
remedy, power, or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power, or privilege with respect to any subsequent
occurrence.

 
27.
Attorneys Fees. If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
each party shall be responsible for paying its own attorneys fees.

 
28.
Entire Agreement. This Agreement contains the entire understanding between the
parties hereto and supersedes any prior understandings or written or oral
agreements between them respecting the subject matter hereof.

 
(Signature Page Follows)
 
 
14

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth the understanding between the Company and
the Managing Broker-Dealer, please so indicate in the space provided below for
that purpose, and return one of the signed copies of this letter agreement to
the Company in the envelope provided for this purposes, whereupon this letter
agreement shall constitute a binding agreement between us.
 

  Very truly yours,           GWG HOLDINGS, INC.    
a Delaware corporation
         
 
By:
/s/ Jon R. Sabes      
Jon R. Sabes, CEO
 

 
AGREED AND ACCEPTED:
     
ARQUE CAPITAL, LTD.
a California Corporation
       
By:
/s/ Michael C. Ning    
Michael C. Ning, President & CEO
 

 
 

--------------------------------------------------------------------------------